Citation Nr: 1455288	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, including as secondary to the post-traumatic headaches, and if so, whether the claim should be granted.

2.  Entitlement to a disability rating in excess of 50 percent for post-traumatic headaches, to include a total rating based on unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

In October 2014, the Veteran requested a hearing before the Board at the RO (i.e. a Travel Board hearing).  Such hearings are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired Travel Board hearing in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

